MEMORANDUM **
Nevada state prisoner Kevin Holmes appeals pro se the district court’s summary *298judgment in favor of prison officials in his 42 U.S.C. § 1983 action, which alleged the prison disciplinary committee convicted him of fighting or challenging another to fight, and imposed monetary sanctions, without sufficient evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and we affirm.
Holmes’ contention that insufficient evidence supported his conviction lacks merit because the conviction was supported by “some evidence.” Superintendent v. Hill, 472 U.S. 445, 455-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
Holmes’ contention that prison officials misapplied state law by imposing a sanction for medical costs lacks merit because the sanction was permitted under Nev. Rev.Stat. § 209.246 and the Nevada Department of Prisons Code of Penal Discipline.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *298courts of this circuit except as provided by Ninth Circuit Rule 36-3.